PLEDGE AGREEMENT
 
This Pledge Agreement (this “Agreement”) dated as of October 16, 2012 between
CAPITAL ONE, NATIONAL ASSOCIATION, having an office at 1001 Avenue of the
Americas, 2nd Floor, New York, New York (“Pledgee”) and REIS, INC., a Maryland
corporation, with its principal office at 530 Fifth Avenue, Fifth Floor, New
York, NY 10036  (“Pledgor”).
 
BACKGROUND TO THE AGREEMENT
 
Pledgor, together with Reis Services, LLC, a Maryland limited liability company
(“Borrower”) is entering into a Loan and Security Agreement dated as of October
16, 2012 (as amended, modified, restated or supplemented from time to time, the
“Loan Agreement”) with Pledgee pursuant to which Pledgee has agreed, subject to
the terms and conditions contained therein, to provide certain financial
accommodations to Borrower.
 
Pursuant to Section 16 of the Loan Agreement (as amended, modified, restated or
supplemented from time to time, the “Guaranty”), Pledgor has guaranteed to
Pledgee the payment and performance of all of the Obligations and indebtedness
of Borrower to Pledgee under the Loan Agreement.
 
In order to induce Pledgee to provide or continue to provide the financial
accommodations to Borrower described in the Loan Agreement, and to secure
Pledgor’s obligations to Pledgee under the Guaranty, Pledgor has agreed to
pledge and grant a security interest to Pledgee in the Collateral (as
hereinafter defined).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1. Definitions.  All capitalized terms used herein which are not defined shall
have the meanings given to them in the Loan Agreement.
 
2. Pledge and Grant of Security Interest.  To secure the full and punctual
payment and performance of the Obligations and the obligations and liabilities
of Pledgor to Pledgee under the Guaranty, (the “Indebtedness”), Pledgor hereby
pledges, assigns, hypothecates, transfers and grants a security interest to
Pledgee in all of the following (the “Collateral”):
 
(a) the shares of stock set forth on Schedule A annexed hereto and expressly
made a part hereof (the “Pledged Stock”), the certificates representing the
Pledged Stock and all dividends, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Stock;
 
(b) all of Pledgor’s now owned or hereafter acquired rights (but not its
obligations), membership interests and other Capital Stock (whether certificated
or uncertificated) in each limited liability company set forth on Schedule A
annexed hereto (collectively, the “Pledged Membership Interests”) and each of
such limited liability company’s
 
 
 

--------------------------------------------------------------------------------

 
 
successors, including, without limitation, all rights, proceeds, distributions,
interest, dividends, options, warrants, increases, profits and income from such
limited liability company;
 
(c) all additional (i) shares of stock of any issuer of the Pledged Stock (and
the certificates representing such additional shares), (ii) membership interests
of any issuer of the Pledged Membership Interests and the certificates
evidencing such Pledged Membership Interests (to the extent certificated) in
each limited liability company set forth on Schedule A  (each of the foregoing,
an “Issuer”) from time to time acquired by Pledgor in any manner, including,
without limitation, stock dividends or a distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off (which
shares and certificates shall be deemed to be part of the Collateral), and all
dividends, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares of the Pledged Stock or Pledged Membership Interests;
and
 
(d) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of the Pledged Stock or Pledged Membership Interests;
 
provided, however, that the Collateral shall not include any Equity Interests
which are excluded from the definition of “Collateral” in the Loan Agreement or
are not otherwise required to be pledged to Lender pursuant to the Loan
Agreement.
 
3. Delivery of Collateral.  All certificates representing or evidencing (i)  the
Pledged Stock and (ii) certificated Pledged Membership Interests (including
Pledged Membership Interests which become certificated after the date hereof)
shall be delivered to and held by or on behalf of Pledgee pursuant hereto and
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to Pledgee.  Pledgor hereby
authorizes the Issuer upon demand by Pledgee to deliver any certificates,
instruments or other distributions issued in connection with the Collateral
directly to Pledgee, in each case to be held by Pledgee, subject to the terms
hereof.  Pledgee shall have the right, at any time in its discretion and without
notice to the Pledgor, to transfer to or to register in the name of Pledgee or
any of its nominees any or all of the Pledged Stock or Pledged Membership
Interests.  In addition, Pledgee shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Stock or Pledged
Membership Interests for certificates or instruments of smaller or larger
denominations.
 
4. Representations and Warranties of Pledgor.  Pledgor represents and warrants
to Pledgee, as of the Closing Date and as of the date of the making of each
Advance and issuance of Standby Letter of Credit (or other extension of credit)
made or issued thereafter, as though made on and as of the date of such Advance
and issuance of such Standby Letter of Credit (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be
deemed made as of such earlier date), that:
 
(a) Pledgor has the requisite power and authority to enter into this Agreement,
to pledge the Collateral for the purposes described herein and to carry out the
transactions contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) The execution, delivery and performance by Pledgor of this Agreement and the
pledge of the Collateral hereunder have been duly and properly authorized and do
not and will not result in any violation of any agreement, indenture,
instrument, license, judgment, decree, order, law, statute, ordinance or other
governmental rule or regulation applicable to Pledgor.
 
(c) This Agreement constitutes the legal, valid and binding obligation of
Pledgor enforceable against Pledgor in accordance with its terms.
 
(d) Pledgor is the direct and beneficial owner of each share of the Pledged
Stock and/or the Pledged Membership Interests.
 
(e) All of the shares of the Pledged Stock and the Pledged Membership Interests
have been duly authorized, validly issued and are fully paid and nonassessable.
 
(f) Upon delivery of the Pledged Stock and the Pledged Membership Interests to
Pledgee or an agent for Pledgee, this Agreement creates and grants a valid first
lien on and perfected security interest in the Collateral and the proceeds
thereof, subject to no prior security interest, mortgage, pledge, claim, lien,
charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”) or to any agreement purporting to grant to any third
party a Lien upon the property or assets of Pledgor which would include the
Collateral.
 
(g) There are no restrictions on transfer of the Pledged Stock or the Pledged
Membership Interests contained in the certificate of incorporation or by-laws,
or the certificate of formation, limited liability company agreement or other
organizational documents, as the case may be, of the Issuer or otherwise which
have not otherwise been enforceably and legally waived by the necessary parties.
 
(h) None of the Pledged Stock or the Pledged Membership Interests has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject.
 
(i) There are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral.
 
(j) No consent, approval, authorization or other order of any Person and no
consent, authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required by the Pledgor
either (i) for the pledge of the Collateral pursuant to this Agreement or for
the execution, delivery or performance of this Agreement or (ii) for the
exercise by the Pledgee of the voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.
 
(k) No notification of the pledge evidenced hereby to any Person is required.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(l) The Pledged Stock and the Pledged Membership Interests constitute one
hundred percent (100%) of the issued and outstanding shares of capital stock and
limited liability company interests of the Issuers thereof set forth on Schedule
A annexed hereto.
 
(m) As of the date hereof, there are no existing options, warrants, calls or
commitments of any such character whatsoever relating to any Pledged Stock or
Pledged Membership Interests and no indebtedness or other security convertible
into any Pledged Stock or Pledged Membership Interests.
 
5. Covenants.  Until such time as all of the Indebtedness has been paid in full
and the Loan Agreement and Guaranty have been irrevocably terminated, Pledgor
shall:
 
(a) Not sell, assign, transfer, convey, or otherwise dispose of its rights in or
to the Collateral or any interest therein (except as permitted by the Loan
Agreement) nor create, incur or permit to exist any Lien whatsoever with respect
to any of the Collateral or the proceeds thereof other than that created hereby
and as permitted by the Loan Agreement.
 
(b) At Pledgor’s expense, defend Pledgee’s right, title and security interest in
and to the Collateral against the claims of any Person that are adverse to
Pledgee and keep the Collateral free from all Liens (other than Permitted
Liens), except for the Liens granted to Pledgee under this Agreement.
 
(c) At any time, and from time to time, upon the written request of Pledgee,
execute and deliver such further documents and do such further acts and things
as Pledgee may reasonably request in order to effect the purposes of this
Agreement including, but without limitation, delivering to Pledgee upon the
occurrence of an Event of Default irrevocable proxies in respect of the
Collateral in form satisfactory to Pledgee.  Until receipt thereof, this
Agreement shall constitute Pledgor’s proxy to Pledgee or its nominee to vote all
shares of Collateral then registered in Pledgor’s name during the continuation
of an Event of Default.
 
(d) Within two (2) Business Days of receipt thereof by Pledgor, deliver to
Pledgee all notices and statements relating to the Collateral received by
Pledgor.
 
(e) Not consent to or approve the issuance of (i) any additional shares of any
class of capital stock or limited liability company interests of the Issuer;
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares; or (iii) any
warrants, options, contracts or other commitments entitling any person to
purchase or otherwise acquire any such shares.
 
6. Voting Rights and Dividends.  So long as no Event of Default shall have
occurred and be continuing and Pledgor has received no written notice from
Pledgee stating its intention to exercise its rights and remedies under this
Section 6, (i) Pledgor shall be entitled to exercise any and all voting,
management, administration and other consensual rights pertaining to the
Collateral or any part thereof for any purpose not inconsistent with the terms
or purposes hereof, the Loan Agreement or any other Loan Document; provided that
Pledgor shall give at least five (5) days’ written notice of the manner in which
Pledgor intends to exercise, or the reasons for refraining from exercising, any
voting rights or other powers other than with respect to any
 
 
4

--------------------------------------------------------------------------------

 
 
election of directors and voting with respect to any incidental matters and (ii)
Pledgor shall be entitled to receive and retain, free and clear of the Lien
hereof, any and all dividends and all other distributions in respect of any
Collateral, if and to the extent made in accordance with the provisions of the
Loan Agreement; provided, however, that any and all (A) non-cash distributions
paid, received or otherwise distributed in respect of, or in exchange for, any
Collateral, (B) cash distributions paid in respect of any of the Collateral in
connection with a liquidation or dissolution or reorganization or in connection
with a reduction of capital, capital surplus, stock-split, spin-off or similar
rearrangement and (C) cash paid or otherwise distributed in respect of
principal, or redemption of, or in exchange for, any Collateral, shall be
forthwith delivered to Pledgee to hold as Collateral hereunder.  Pledgee shall,
upon receiving a written request from Pledgor execute and deliver, at Pledgor’s
expense, (or cause to be executed and delivered) to Pledgor all proxies, powers
of attorney, consents, ratifications and waivers and other instruments as
Pledgor may reasonably request in order to permit Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to paragraph (i)
above and to receive the dividends and other distributions which it is
authorized to receive and retain pursuant to paragraph (ii) above in respect of
any of the Collateral.  In addition to Pledgee’s rights and remedies set forth
in Section 8 hereof, in case an Event of Default shall have occurred and has
been declared by Pledgee, Pledgee shall (i) vote the Collateral, (ii) be
entitled to give consents, waivers and ratifications in respect of the
Collateral (Pledgor hereby irrevocably constituting and appointing Pledgee, with
full power of substitution, the proxy and attorney-in-fact of Pledgor for such
purposes) and (iii) be entitled to collect and receive for its own use cash
dividends paid on the Collateral.  Pledgor shall not be permitted to exercise or
refrain from exercising any voting rights or other powers if, in the reasonable
judgment of Pledgee, such action would have a material adverse effect on the
value of the Collateral or any part thereof.  All dividends and all other
distributions in respect of any of the Collateral, which are received by Pledgor
contrary to the provisions of this Section 6 or the Loan Agreement shall be
received in trust for the benefit of Pledgee, be segregated from the other
property or funds of the Pledgor, and be forthwith delivered to Pledgee as
Collateral in the same form as so received (with any necessary endorsement).
 
7. [RESERVED]
 
8. Remedies.  Upon the occurrence of an Event of Default, Pledgee may:
 
(a) Demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose
or realize upon the Collateral (or any part thereof), as Pledgee may determine
in its sole discretion;
 
(b) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;
 
(c) Exercise all rights with respect to the Collateral including, without
limitation, all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any shares of the Collateral as if
it were the absolute owner thereof, including, but without limitation, the right
to exchange, at its discretion, any or all of the Collateral upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof, or upon the exercise by the Issuer of any right, privilege or
option
 
 
5

--------------------------------------------------------------------------------

 
 
pertaining to any of the Collateral, and, in connection therewith, to deposit
and deliver any and all of the Collateral with any committee, depository,
transfer agent, registrar or other designated agent upon such terms and
conditions as it may determine, all without liability except to account for
property actually received by it;
 
(d) Subject to the requirements of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by
Pledgee, at any private or public sale or auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as Pledgee in its sole discretion may determine, or as may be required by
applicable law.
 
Pledgor hereby waives and releases any and all right or equity of redemption,
whether before or after sale hereunder.  At any such sale, unless prohibited by
applicable law, Pledgee may bid for and purchase the whole or any part of the
Collateral so sold free from any such right or equity of redemption.  All moneys
received by Pledgee hereunder whether upon sale of the Collateral or any part
thereof or otherwise shall be held by Pledgee and applied by it as provided in
Section 11 hereof.  No failure or delay on the part of Pledgee in exercising any
rights hereunder shall operate as a waiver of any such rights nor shall any
single or partial exercise of any such rights preclude any other or future
exercise thereof or the exercise of any other rights hereunder.  Pledgee shall
have no duty as to the collection or protection of the Collateral or any income
thereon nor any duty as to preservation of any rights pertaining thereto, except
to apply the funds in accordance with the requirements of Section 11
hereof.  Pledgee may exercise its rights with respect to property held hereunder
without resort to other security for or sources of reimbursement for the
Indebtedness.  In addition to the foregoing, Pledgee shall have all of the
rights, remedies and privileges of a secured party under applicable law and the
Uniform Commercial Code of New York regardless of the jurisdiction in which
enforcement hereof is sought.
 
9. Registration.  If Pledgee shall exercise its right to sell all or any part of
the Collateral, and if, in the opinion of counsel for Pledgee, it is necessary
to have the Collateral being sold registered under the provisions of the
Securities Act of 1933, as amended (the “Securities Act”), Pledgor will use its
commercially reasonable efforts to cause the Issuer to execute and deliver, and
to cause the directors and officers of the Issuer to execute and deliver, all at
Pledgor’s expense, all such instruments and documents and to do or cause to be
done all such other acts and things as may be necessary to register the
Collateral being sold under the provisions of the Securities Act.  Pledgor shall
cause any such registration statement to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Collateral being sold and to make all amendments thereto and to related
documents which, in the opinion of Pledgee or its counsel, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto.  Pledgor shall also cause the Issuer to comply with the provisions of
the “Blue Sky” law of any jurisdiction which Pledgee shall designate in
connection with any sale hereunder; and to cause the Issuer to make available to
its security holders, as soon as practicable, an earnings statement (which need
not be audited) covering a period of at least twelve months but not more than
eighteen months, beginning with the first month after the
 
 
6

--------------------------------------------------------------------------------

 
 
effective date of any such registration statement, which earnings statement will
satisfy the provisions of Section 11(a) of the Securities Act.
 
10. Private Sale.  Notwithstanding anything contained in Section 9, Pledgor
recognizes that Pledgee may be unable to effect (or to do so only after delay
which would adversely affect the value that might be realized from the
Collateral) a public sale of all or part of the Collateral by reason of certain
prohibitions contained in the Securities Act, and may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof.  Pledgor agrees that any such private sale may be at prices and on
terms less favorable to the seller than if sold at public sales and that such
private sales shall not solely by reason thereof be deemed not to have been made
in a commercially reasonable manner.  Pledgor agrees that Pledgee has no
obligation (except as provided by Applicable Law) to delay sale of any
Collateral for the period of time necessary to permit the Issuer to register the
Collateral for public sale under the Securities Act.
 
11. Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization, disposition or sale of the Collateral shall be
applied by Pledgee as follows:
 
(a) First, to the payment of all costs, expenses and charges of Pledgee and to
the reimbursement of Pledgee for the prior payment of such costs, expenses and
charges incurred in connection with the care and safekeeping of any of the
Collateral (including, without limitation, the expenses of any sale or other
proceeding, the expenses of any taking, attorneys’ fees and expenses, court
costs, any other fees or expenses incurred or expenditures or advances made by
Pledgee in the protection, enforcement or exercise of its rights, powers or
remedies hereunder) with interest on any such reimbursement at the rate
prescribed in Section 2.9(b) of the Loan Agreement as the Default Rate from the
date of payment.
 
(b) Second, to the payment of the Indebtedness, in whole or in part, in such
order as Pledgee may elect, whether such Indebtedness is then due or not due.
 
(c) Third, to such Persons as required by applicable law including, without
limitation, Section 9-615(a)(3) of the Uniform Commercial Code.
 
(d) Fourth, to the extent of any surplus thereafter remaining, to Pledgor or as
a court of competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
Pledgor shall be liable for the deficiency together with interest thereon at the
rate prescribed in Section 2.9(b) of the Loan Agreement as the Default Rate plus
the costs and fees of any attorneys employed by Pledgee to collect such
deficiency.
 
Pledgee, in its sole and absolute discretion, with or without notice to Pledgor,
may deposit any proceeds of any collection, recovery, receipt, appropriation,
realization, disposition or sale of the Collateral in a non-interest bearing
cash collateral deposit account to be maintained as security for the
Indebtedness.
 
 
7

--------------------------------------------------------------------------------

 
 
12. Waiver of Marshaling.  Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
13. Pledgee Appointed Attorney-In-Fact and Performance by Pledgee.  Upon the
occurrence of an Event of Default, Pledgor hereby irrevocably constitutes and
appoints Pledgee as Pledgor’s true and lawful attorney-in-fact, with full power
of substitution, to execute, acknowledge and deliver any instruments and to do
in Pledgor’s name, place and stead, all such acts, things and deeds for and on
behalf of and in the name of Pledgor, which Pledgor could or might do or which
Pledgee may deem necessary, desirable or convenient to accomplish the purposes
of this Agreement, including, without limitation, to execute such instruments of
assignment or transfer or orders and to register, convey or otherwise transfer
title to the Collateral into Pledgee’s name.   Pledgor hereby ratifies and
confirms all that said attorney-in-fact may so do and hereby declares this power
of attorney to be coupled with an interest and irrevocable until the Obligations
are paid in full and until there is no commitment by Pledgee to make further
advances, incur obligations or otherwise give value.  During the continuation of
an Event of Default, if Pledgor fails to perform any agreement herein contained,
Pledgee may itself perform or cause performance thereof, and any costs and
expenses of Pledgee incurred in connection therewith shall be paid by Pledgor as
provided in Section 24 hereof.
 
14. Termination.  This Agreement shall terminate and Pledgor shall be entitled
to the return, at Pledgor’s expense, of such of the Collateral as has not
theretofore been sold, disposed of or otherwise applied pursuant to this
Agreement upon payment in full of the Indebtedness and irrevocable termination
of the Loan Agreement and Guaranty.
 
15. Concerning Pledgee.  Pledgee makes no representation to anyone as to the
value of the Collateral or any part thereof or as to the validity or adequacy of
the security afforded or intended to be afforded thereby or as to the validity
of this Agreement.  Pledgee shall be protected in relying upon any notice,
consent, request or other paper or document believed by it to be genuine and
correct and to have been signed by a proper person.  The permissive rights of
Pledgee hereunder shall not be construed as duties of Pledgee.  Pledgee shall be
under no obligation to take any action toward the enforcement of this Agreement
or rights or remedies in respect of any of the Collateral.  Pledgee shall not be
personally liable for any action taken or omitted by it in good faith and
reasonably believed by it to be within the power or discretion conferred upon it
by this Agreement.
 
16. Notices.  Any notice or other communication required or permitted pursuant
to this Agreement shall be deemed given (a) when personally delivered to any
officer of the party to whom it is addressed, (b) on the earlier of actual
receipt thereof or three (3) days following posting thereof by certified or
registered mail, postage prepaid, (c) upon actual receipt thereof when sent by a
recognized overnight delivery service or (d) upon actual receipt thereof when
sent by telecopier to the number set forth below with electronic confirmation of
receipt, in each case addressed to each party at its address or telecopier
number set forth below or at such other address or telecopier number as has been
furnished in writing by a party to the other by like notice:
 
 
If to Pledgee:
     Capital One, National Association
     1001 Avenue of the Americas, 2nd Floor



 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
with a copy to:
Attention:
Facsimile:
E-Mail:
     New York, New York 10018
     Marc Einerman
     (212) 764-8325
     Marc.Einerman@capitalone.com



 
 
with a copy to:
Hahn & Hessen LLP

 
  488 Madison Avenue
New York, New York 10022
Attention:
Telephone:
Facsimile:   
 
 
Daniel J. Krauss
(212) 478-7200
(212) 478-7400



 
 
If to Pledgor:
Reis, Inc.

     
530 5th Avenue, 5th Floor
New York, NY 10036
Attention:      
Facsimile:        
E-Mail:        
 
 
 
Mark P. Cantaluppi
(212) 421-7442
Mark.Cantaluppi@reis.com

 
 
 
with a copy to:
 
 
Attention:
Facsimile:
E-Mail:
   Fried, Frank, Harris, Shriver & Jacobson LLP
   One New York Plaza
   New York, NY 10004
   Viktor Okasmaa
   212-859-4000
   viktor.okasmaa@friedfrank.com



 

 
 
 

 
 

 
 

 
 
 

 
 
 

 
 
 



17. Governing Law.  This Agreement and all rights and obligations hereunder
shall be governed by and construed and enforced in all respects in accordance
with the laws of the State of New York applied to contracts to be performed
wholly within the State of New York without regard to conflicts of law
principles that would require or permit the laws of any other jurisdiction to
apply.
 
18. Waivers. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
19. Litigation.  PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF
EACH COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL
PURPOSES IN CONNECTION WITH THIS AGREEMENT.  ANY JUDICIAL PROCEEDING BY PLEDGOR
AGAINST PLEDGEE INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY
ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN A STATE COURT LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK.  PLEDGOR FURTHER CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR
PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION
TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN
CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF
THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A
REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE
PERMISSIBLE UNDER THE RULES OF SAID COURTS.  PLEDGOR WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL NOT ASSERT ANY
DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON
CONVENIENS.
 
20. No Waiver; Cumulative Remedies.  Any and all of Pledgee’s rights with
respect to the Liens granted under this Agreement shall continue unimpaired, and
Pledgor shall be and remain obligated in accordance with the terms hereof,
notwithstanding (a) the bankruptcy, insolvency or reorganization of Pledgor, (b)
the release or substitution of any item of the Collateral at any time, or of any
rights or interests therein, or (c) any delay, extension of time, renewal,
compromise or other indulgence granted by Pledgee in reference to any of the
Indebtedness.  Pledgor hereby waives all notice of any such delay, extension,
release, substitution, renewal, compromise or other indulgence, and hereby
consents to be bound hereby as fully and effectively as if Pledgor had expressly
agreed thereto in advance.  No failure on the part of Pledgee to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any such right, power
or remedy by Pledgee preclude any other or further exercise thereof or the
exercise of any right, power or remedy.  All remedies hereunder are cumulative
and are not exclusive of any other remedies provided by law.
 
21. Severability.  In case any security interest or other right of Pledgee shall
be held to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other security interest or other right,
privilege or power granted under this Agreement.  In the event that any
provision of this Agreement or the application thereof to Pledgor or any
circumstance in any jurisdiction governing this Agreement shall, to any extent,
be invalid or unenforceable under any applicable statute, regulation, or rule of
law, such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute,
regulation or rule of law, and the remainder of this Agreement and the
application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be
 
 
10

--------------------------------------------------------------------------------

 
 
affected thereby, nor shall same affect the validity or enforceability of any
other provision of this Agreement.
 
22. Counterparts; Facsimiles.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument.  Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed an original signature hereto.
 
23. Miscellaneous.
 
(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and neither this Agreement nor any
term hereof may be changed, discharged or terminated orally, but only by an
instrument in writing, signed by Pledgee and Pledgor.  No waiver of any term or
condition of this Agreement, whether by delay, omission or otherwise, shall be
effective unless in writing and signed by the party sought to be charged, and
then such waiver shall be effective only in the specific instance and for the
purpose for which given.
 
(b) This Agreement shall be binding upon Pledgor, and Pledgor’s successors and
assigns, and shall inure to the benefit of Pledgee and its successors and
assigns.  The term “Pledgee”, as used herein, shall include any successor or
assign of Pledgee at the time entitled to the pledged interest in the
Collateral.
 
(c) The headings and captions in this Agreement are for purposes of reference
only and shall not constitute part of this Agreement for any other purpose.
 
24. Expenses.  The Collateral shall also secure, and Pledgor shall pay to
Pledgee on demand, from time to time, all costs and expenses, (including but not
limited to, attorneys’ fees and costs, taxes, and all transfer, recording,
filing and other charges) of, or incidental to, the custody, care, transfer,
administration of the Collateral or any other collateral, or in any way relating
to the enforcement, protection or preservation of the rights or remedies of
Pledgee under this Agreement or with respect to any of the Indebtedness, except
any such costs and expenses that a court of competent jurisdiction finally
determines in a non-appealable judgment to have resulted from the gross
negligence, willful misconduct or material breach of Lender.
 
25. Recapture.  Anything in this Agreement to the contrary notwithstanding, if
Pledgee receives any payment or payments on account of the Indebtedness, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any other party under the United States Bankruptcy Code,
as amended, or any other federal or state bankruptcy, reorganization, moratorium
or insolvency law relating to or affecting the enforcement of creditors’ rights
generally, common law or equitable doctrine, then to the extent of any sum not
finally retained by Pledgee, Pledgor’s obligations to Pledgee shall be
reinstated and this Agreement shall remain in full force and effect (or be
reinstated) until payment shall have been made to Pledgee, which payment shall
be due on demand.
 


[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 


REIS, INC.




By:  /s/ Mark P. Cantaluppi                                    
  Name: Mark P. Cantaluppi
  Its:




CAPITAL ONE, NATIONAL ASSOCIATION




By: /s/ Marc Einerman                                           
Name: Marc Einerman
Its:
 
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF NEW YORK                                           )
                     :  ss.:
COUNTY OF NEW YORK                                       )


On the _______ day of _____________, 2012, before me personally came
_______________ to me known, who, being by me duly sworn did depose and say that
s/he is the ________________ of Reis, Inc., the corporation described in and
which executed the above instrument; and that s/he signed her/his name thereto
by order of the board of directors of said corporation.
 
________________________________
Notary Public




STATE OF NEW YORK                                           )
                     :  ss.:
COUNTY OF NEW YORK                                       )


On the _______ day of _____________, 2012, before me personally came
_______________ to me known, who, being by me duly sworn did depose and say that
s/he is the ________________ of Capital One, National Association, the national
banking association described in and which executed the above instrument; and
that s/he was authorized to sign her/his name thereto.
 
________________________________
Notary Public




 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
 
PLEDGED STOCK
 


 
Issuer
 
Class of Stock
Stock Certificate
Number
Par Value
Number of
Shares
Reis Services, LLC
Membership Units
Uncertificated
$1.00
100






